Name: Commission Implementing Regulation (EU) 2018/732 of 17 May 2018 on a common methodology for alternative fuels unit price comparison in accordance with Directive 2014/94/EU of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: consumption;  research and intellectual property;  energy policy;  prices;  land transport
 Date Published: nan

 18.5.2018 EN Official Journal of the European Union L 123/85 COMMISSION IMPLEMENTING REGULATION (EU) 2018/732 of 17 May 2018 on a common methodology for alternative fuels unit price comparison in accordance with Directive 2014/94/EU of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/94/EU of the European Parliament and of the Council of 22 October 2014 on the deployment of alternative fuels infrastructure (1), and in particular Article 7(3) thereof, Whereas: (1) For the purposes of determining the methodology best suited under Article 7(3) of Directive 2014/94/EU, and following a call for tender, the Commission requested the German Energy Agency (dena) to carry out a study to identify possible options for a common methodology for alternative fuels unit price comparison (2). (2) Four principal options were analysed in the study. The Commission considered all those options. It appeared that the option according to which fuel prices are expressed as amounts of applicable currency per 100 km, taking into account the price of the fuel per unit as referred to in Directive 98/6/EC of the European Parliament and of the Council (3) and the consumption of the vehicles as indicated in the certificate of conformity was most comprehensive, and it was based on measurable data. That option takes into account not only the energy content of the fuel but also other factors relevant to the fuel price per distance covered, in particular the energy efficiency of the respective technologies linked to the use of the different fuels in the vehicles. (3) A methodology expressing fuel prices as amounts of applicable currency per 100 km was supported by consumers, according to a consumer survey on fuel price comparison (4), carried out by the FÃ ©dÃ ©ration Internationale de l'Automobile following a call for tender. (4) The chosen methodology should allow users to make a straightforward comparison encompassing all the most relevant factors, also in view of future purchasing choices. The methodology appears thus best fitted for the purposes of increasing consumer awareness and fuel price transparency. It is also best fitted to the more general objectives of Directive 2014/94/EU, equally taken into account in the European Strategy for Low-Emission Mobility (5) adopted in the framework of the Energy Union, namely to contribute to a diversification of energy sources in transport and to a reduction of CO2 and other pollutant emissions in this area. (5) The value of fuel consumption provided in the certificate of conformity of the vehicles should be used for calculating the fuel prices. This value is based on the World Harmonised Light Vehicles Test Procedure (WLTP) (6) starting from September 2017 for new types of vehicles and from September 2018 for all new vehicles. This test procedure replaces the currently used New European Test Cycle (NEDC). The WLTP provides for stricter test conditions and more realistic fuel consumption to the benefit of consumers. Reference to these values is consistent with the consumer information provided under Directive 1999/94/EC of the European Parliament and of the Council (7) relating to the availability of consumer information on fuel economy in respect of the marketing of new passenger cars, also in view of Commission Recommendation (EU) 2017/948 (8). (6) As no values for fuel consumption are provided in the certificate of conformity of the vehicles regarding the biofuel blends with petrol or diesel (9), Member States may use their own data in order to determine such values. (7) In order to make the methodology workable at any moment in time, the fuel price to be taken into account should be the average price of the relevant fuel per conventional unit over maximum the last calendar quarter prior to the time of calculation. (8) Because of the constraints inherent in the display of comparisons in fuel stations, it should be specified that the use of such methodology supposes the establishment of samples of passenger cars that are comparable, at least in view of their weight and their power, but use different fuels. (9) To further facilitate comparisons based on the methodology established in this Regulation, Member States have the possibility to make use of the opportunities offered by digitalisation such as online tools. Such tools should provide the opportunity to obtain individual information for all or most models of vehicles existing in the market. Such tool would also offer the possibility to add other information. (10) The Commission Multi-Annual Work Programme for financial assistance in the field of Connecting Europe Facility (CEF) Transport sector for the period 2014-2020 (10) provides for an action intended to assist Member States in the implementation of Directive 2014/94/EU. According to the Work Programme, the objective is notably to support a consistent implementation of Article 7(3) of that Directive in all Member States and to support Member States in making consumer information available in via digital tools. (11) The measures provided for in this Regulation are in accordance with the opinion of the committee established by Article 9(1) of Directive 2014/94/EU, HAS ADOPTED THIS REGULATION: Article 1 The common methodology for alternative fuels unit price comparison within the meaning of Article 7(3) of Directive 2014/94/EU, based on prices expressed as amounts of applicable currency per 100 km, is set out in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following the date of its publication in the Official Journal of the European Union. It shall apply from 24 months after its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 307, 28.10.2014, p. 1. (2) https://ec.europa.eu/transport/sites/transport/files/2017-01-fuel-price-comparison.pdf (3) Directive 98/6/EC of the European Parliament and of the Council of 16 February 1998 on consumer protection in the indication of the prices of products offered to consumers (OJ L 80, 18.3.1998, p. 27). (4) https://publications.europa.eu/en/publication-detail/-/publication/4e8d1774-fa70-11e7-b8f5-01aa75ed71a1 (5) COM (2016) 501 final. (6) Commission Regulation (EU) 2017/1151 of 1 June 2017 supplementing Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information, amending Directive 2007/46/EC of the European Parliament and of the Council, Commission Regulation (EC) No 692/2008 and Commission Regulation (EU) No 1230/2012 and repealing Commission Regulation (EC) No 692/2008 (OJ L 175, 7.7.2017, p. 1). (7) Directive 1999/94/EC of the European Parliament and of the Council of 13 December 1999 relating to the availability of consumer information on fuel economy and CO2 emissions in respect of the marketing of new passenger cars (OJ L 12, 18.1.2000, p. 16). (8) Commission Recommendation (EU) 2017/948 of 31 May 2017 on the use of fuel consumption and CO2 emission values type-approved and measured in accordance with the World Harmonised Light Vehicles Test Procedure when making information available for consumers pursuant to Directive 1999/94/EC of the European Parliament and of the Council (OJ L 142, 2.6.2017, p. 100). (9) Directive 2009/30/EC of the European Parliament and of the Council of 23 April 2009 amending Directive 98/70/EC as regards the specification of petrol, diesel and gas-oil and introducing a mechanism to monitor and reduce greenhouse gas emissions and amending Council Directive 1999/32/EC as regards the specification of fuel used by inland waterway vessels and repealing Directive 93/12/EEC (OJ L 140, 5.6.2009, p. 88). (10) Commission Decision C(2014)1921 of 26 March 2014 as amended. ANNEX 1. The common methodology set out in this Annex concerns alternative fuels as defined in Article 2(1) of Directive 2014/94/EU. 2. The methodology provides, for the purposes of displays at fuel stations as referred to in the first subparagraph of Article 7(3) of Directive 2014/94/EU, the basic calculation allowing an indicative comparison of prices, based on samples of passenger car models that are established by Member States and that are comparable at least in view of their weight and their power, but use different fuels. 3. The methodology defines how, for the purposes of such comparison, prices of petrol and diesel and alternative fuels are expressed as amounts of applicable currency per 100 km. The calculation is based on the following factors: (a) fuel consumption of the respective vehicle per 100 km indicated in the certificate of conformity of vehicles referred to in Article 18 of Directive 2007/46/EC of the European Parliament and of the Council (1); (b) if applicable, fuel consumption values per 100 km determined by Member States for biofuel blends with petrol or diesel (2); (c) market prices per unit of the respective fuels, expressed in the applicable currency for the units referred to in the Member State concerned, in accordance with Directive 98/6/EC (hereafter: conventional units). 4. The price expressed as amount of applicable currency per 100 km is calculated as follows: Fuel price in applicable currency per conventional unit Ã  fuel consumption per 100 km. 5. The price of fuels in conventional units taken into account is the average price over maximum the last calendar quarter prior to the time of calculation. (1) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (OJ L 263, 9.10.2007, p. 1). (2) Directive 2009/30/EC of the European Parliament and of the Council of 23 April 2009 amending Directive 98/70/EC as regards the specification of petrol, diesel and gas-oil and introducing a mechanism to monitor and reduce greenhouse gas emissions and amending Council Directive 1999/32/EC as regards the specification of fuel used by inland waterway vessels and repealing Directive 93/12/EEC (OJ L 140, 5.6.2009, p. 88).